Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          The primary reasons for allowance are an image forming apparatus comprising: a photosensitive drum; an exposure device that exposes the photosensitive drum to form an electrostatic latent image on the photosensitive drum; a developing device that causes toner to adhere to the electrostatic latent image on the photosensitive drum; a calibration controller that controls the exposure device to form a toner patch image for calibration in a non-printable area outside a printable area in a main scanning direction, and executes at least one of density adjustment and gradation adjustment based on a density measurement value of the toner patch image; and a toner refresh controller that controls the exposure device to form a toner band for toner refresh in accordance with a coverage rate, wherein when a length of the toner band to be formed in the non-printable area exceeds a predetermined threshold value, the toner refresh controller forms at least a part of the toner band to be formed in the non-printable area in parallel with a subsequent page image.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Katahira et al. (US 2018/0143575) disclose an image forming apparatus that forms toner patch images and that forms toner band images.  
            Sakamoto (US 2019/0018342) discloses an image forming apparatus including a sensor that senses toner patch images.
            Itaya et al. (US 2019/0094800) disclose an image forming apparatus including a refresh operation controller.  

Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 12, 2022